McKennan, C. J.
The order referred to in the foregoing report was made with special reference to the principles announced and discussed in Fosdick v. Schall, 99 U. S. 235. It was deemed to be a full warrant for the order, as ivas also the manifest justness of the-method of appropriation prescribed. The masters have shown that it has also the support of other adjudications, and specially of the judgment of the eminent circuit justice of this circuit, which of itself commands controlling consideration in this court.
The report of the masters is therefore approved, and it is directed that an order be entered in the form therein recommended by them.